                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR309
                                            )
      vs.                                   )
                                            )
ANNETTE M. EUBANKS                          )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the defendant’s Unopposed Motion to Continue
[14]. The parties are seeking additional time to finalize the details of a plea agreement.
For good cause shown,

      IT IS ORDERED that the defendant’s Unopposed Motion to Continue [14] is
granted, as follows:

      1. The jury trial, now set for December 3, 2019, is continued to January 28,
         2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and January 28, 2020, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: November 27, 2019.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
